Citation Nr: 0012081	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from October to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  



FINDING OF FACT

There is competent evidence of chronic hypertension in 
service and of chronic hypertension subsequent to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's June 1969 enlistment examination reported a 
blood pressure reading of 136/86.  On his June 1969 report of 
medical history, the veteran checked "yes" for high or low 
blood pressure.  In the physician's summary and elaboration 
section, it was noted that the veteran had been diagnosed 
with hypertension two years earlier.  He was not taking any 
medication.  In October 1969, consistently elevated blood 
pressure readings were taken over a three-day period.  A 
provisional diagnosis of hypertension was provided.  A 
Medical Evaluation Board (MEB) report dated in November 1969 
showed that the veteran had hypertension, etiology 
undetermined.  The MEB determined that hypertension was not 
incurred in the line of duty, existed prior to service, and 
was not permanently aggravated by service.  The MEB also 
determined that the chronic condition might be progressive 
and render the veteran a poor risk for continued military 
service.  The veteran was recommended for discharge from 
service for a condition that existed prior to service.  

Private medical records dated from December 1988 to February 
1998 show ongoing treatment for hypertension.  

Pertinent Law and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim. 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Maxson v. West, 12 Vet. App. 
453; Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting the definition of a well- grounded claim set forth 
in Caluza).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such continuity of 
symptomatology is not needed where there are sufficient 
findings to identify a chronic disease in service.  In that 
case, manifestations of the same disease entity at any time 
after service are service connected.  38 C.F.R. § 3.303(b).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  If defects, infirmities, or 
disorders are not noted at the time of the induction 
examination, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing with clear and unmistakable evidence that the 
disorder existed prior to service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304 (b); see also Kinnaman v. Principi, 4 Vet. 
App. 20 (1993).  The bare conclusions of a medical board of 
review without more are not sufficient to rebut the 
presumption of soundness.  Gahman v. West, 13 Vet. App. 148 
(1999) (per curium); Miller v. West, 11 Vet. App. 345, 348 
(1998).

A notation of a history of disease at induction does not 
serve to show that the disease was "noted" on examination 
when the veteran was accepted for service.  Crowe v. Brown, 
at 245.  A veteran's account of pre-service illness does not 
constitute competent medical evidence of a chronic pre-
service disease, even when reported by medical examiners.  
Miller v. West, at 348; see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Under the rating schedule prior to 
January 12, 1998, the minimum compensable level of 
hypertension was shown where the disability was manifested by 
diastolic blood pressure readings predominantly 100 or more.  
A 10 percent evaluation was also provided where continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension. 38 C.F.R. 
§ 4.104, Diagnostic Code 7101(1999).


Analysis

In the instant case there is competent evidence of 
hypertension in service in the form of the diagnosis of that 
disease reported in the service medical records, and the 
elevated blood pressure readings also documented in the 
service medical records.  Although it was concluded that 
hypertension had pre-existed service, this conclusion was 
based on the veteran's history, and the medical professionals 
did not report any independent basis for their conclusions.  
Similarly the veteran's report that hypertension had been 
found prior to service does not constitute competent 
evidence, since as a lay person he lacks the necessary 
expertise to express an opinion as to medical diagnosis.  The 
veteran's statement of what treatment and diagnoses he 
received constitutes medical hearsay and would not of itself 
be competent medical evidence because "filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Accordingly, 
the Board concludes that the presumption of soundness is for 
application and that clear and unmistakable evidence to rebut 
the presumption is not of record.

There is also competent evidence of current hypertension, in 
the form of the post-service service medical records.  
Hypertension is a chronic disease under 38 C.F.R. § 3.309(a) 
(1999).  Medical professionals concluded during service that 
there were sufficient findings to identify that disease 
entity.  Assuming that the medical professionals were 
correct, the post-service hypertension would be considered 
service connected.  38 C.F.R. § 3.303(b).

In light of this record the Board concludes that the 
veteran's claim for service connection is well grounded.

ORDER

The claim for service connection for hypertension is well 
grounded.  


REMAND

Since the veteran's claim is well grounded, VA has a duty to 
assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a).

As noted earlier the veteran reported on his examination for 
enlistment that hypertension had been found on examination 
two years earlier.  The records of this examination are not 
part of the claims folder.

The veteran has not been afforded a VA examination.  The 
Board finds that such an examination is necessary in order to 
determine whether the veteran currently has hypertension and 
its relationship to his period of service.

In view of the foregoing, the claim is remanded for the 
following:

1.  The RO should request that the 
veteran furnish information as to all 
medical treatment he has received both 
before and since service, including 
information as to the examination he 
received prior to service when 
hypertension was reportedly discovered.  
The RO should then take all necessary 
steps to obtain those records that are 
not currently part of the claims folder.

2.  The veteran should then be afforded 
an appropriate examination to determine 
whether he currently has hypertension.  
The examiner should review the claims 
folder prior to completing the 
examination.  The examiner should also 
express opinions as to whether 
hypertension, if identified on the 
current examination, pre-existed service;  
whether there were sufficient findings in 
service to identify hypertension as a 
chronic disease entity; and if 
hypertension pre-existed service, whether 
it underwent an underlying increase in 
severity during such service.

3.  After ensuring that the requested 
development has been completed to the 
extent possible, the RO should 
readjudicate the veteran's claim, and if 
the benefit continues to be denied, issue 
a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that the information requested in 
indented paragraph number one of this remand is deemed 
necessary to the adjudication of his claim, and that his 
failure to supply the requested information could result in 
his claim being deemed abandoned.  38 C.F.R. § 3.158 (1999).  
He is further advised that the examination requested in this 
remand is also deemed necessary to the adjudication of his 
claim, and that his failure, without good cause to report for 
the examination could have an adverse impact on his claim.  
38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

